Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/JP2018/015922 (filed 04/17/18), which application claims priority to JP 2017-098732 (filed 05/18/17) and to JP 2018-002051 (filed 01/10/18).
	The Preliminary Amendment filed 11/15/19 is entered.  Claims 1-6 are pending.
	The Drawings filed 11/15/19 are approved by the examiner.
	The IDS statement filed 11/15/19 has been considered.  An initialed copy accompanies this action.
The following is an examiner’s statement of reasons for allowance:
JP 2015-214429 discloses oxide sintered body (and target) comprising In, Ga, Zn and Sn and containing either In6Ga2Sn2O16 or In2Ga2ZnO7 phases (Abstract; claims; examples).  The reference teaches the addition of phases such as InGaZnO4 and InGaZnO4 (Tables 1-2).
The reference, however, does not disclose or fairly suggest the instantly recited ranges/amounts of Ga (greater than or equal 37 atom%), Sn (less than or equal to 15 atom%), and Ga/(total) (greater than or equal to 0.7) present in the sintered body.  Additionally, applicant has shown through direct comparative example that the claimed ranges of each of Ga, In, Zn and Sn result in superior/unexpected results (e.g. grain size, cracking) as compared to compositions outside the scope of the instant claims (i.e. higher amounts of Ga or Sn).  See Tables 1-2 of the instant specification.
The remaining references cited on forms PTO-1449 and PTO-892 are considered cumulative state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
March 25, 2021